DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David M. Kleiman on 16 March 2022.

The application has been amended as follows: 

(Currently Amended) A process for fabricating a powder coating composition from a plurality of solid input filaments comprising the steps of:
providing a plurality of solid input filaments having distinctive characteristics to respective inlets of a mixer via respective filament drivers in accordance with an input formulation for a color of the powder coating composition;
liquefying the solid input filaments[ provided to the mixer;
combining the liquefied input filaments in the mixer into an extrudate mixture; and
depositing[

 onto a platform on which the extrudate mixture is solidified and conveyed to an extrudate mill within which the solidified extrudate mixture is milled into a powder.
(Currently Amended) The process for fabricating a powder coating composition from a plurality of solid input filaments of claim 4 where the best input formulation selected from the color library database is[

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to fabricate an article by providing a plurality of solid input filaments to a mixer in accordance with an input formulation, liquefying and mixing together material of such solid input filaments within such a mixer, and depositing an extrudate of the mixture to form an object having a customized appearance, and while it is generally known to fabricate a powder coating composition by milling a custom color material which may be formed via extrusion, the prior art of record does not teach or fairly suggest the claimed combination of steps and features, in particular whereby the claimed steps of providing the claimed solid input filaments having distinctive characteristics to respective inlets of a mixer via respective filament drivers is performed in accordance with an input formulation for a color of a powder coating composition being manufactured, with the input filaments being liquefied and material thereof combined to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742